TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00508-CR
NO. 03-06-00510-CR



Stephen Walker, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 3030475 & D-1-DC-2005-300438, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Stephen Walker appeals two orders revoking community supervision.  In a single
point of error, appellant contends that the district court erred by admitting testimony from an
unqualified witness regarding the results of a urinalysis.  We overrule this contention and affirm the
revocation orders.
The witness in question, a "substance abuse monitor" employed by the probation
department, testified that he performed a "dip stick" test on a sample of appellant's urine.  According
to the witness, the test indicated the presence of the active ingredient in marihuana.  Appellant
objected to this testimony on the ground that the witness was unfamiliar with the scientific basis for
the test.  Although the trial court overruled the objection and permitted the witness to testify to the
test result, the court stated that "those results really could not be given any weight unless we had
someone coming in to testify about them."
The court found that appellant violated the terms and conditions of his supervision
by failing to pay various fees and costs, by failing to submit a urine specimen as directed by
his probation officer, and by committing the subsequent offense of unlawfully operating a vehicle. 
The "dirty" urine test alleged in the motions to revoke was not a reason for the revocation.  Any
error in the admission of the challenged testimony regarding that test was, therefore, harmless. 
Tex. R. App. P. 44.2(b).
The orders revoking community supervision are affirmed.


				__________________________________________
				Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   July 13, 2007
Do Not Publish